                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                  Case No. 19−31484
                                                                       Chapter 13
Kimberly Walters Killingsworth ,

        Debtor.


                               ORDER CONFIRMING PLAN

       The debtor's plan filed on August 2, 2019, was transmitted to creditors pursuant to Rule
3015, Federal Rules of Bankruptcy Procedure. The court finds that the plan meets the
requirements of 11 U.S.C. § 1325.

    It is ORDERED that the debtor's chapter 13 plan, as amended if applicable, is
CONFIRMED.

       It is further ORDERED that any proposed lien avoidance in the debtor's plan is hereby
avoided to the extent the debt is not otherwise provided for by the plan.


Dated August 22, 2019




                                                    William R. Sawyer
                                                    United States Bankruptcy Judge
